                                                                                         FILED
                                                                                2020 Feb-03 PM 02:58
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

ANDY WILLARD PETTUS,                      )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 5:18-cv-281-LCB-JHE
                                          )
CARMA WHISENANT, et al.,                  )
                                          )
       Defendants.                        )

                                     ORDER
      On January 13, 2020, U.S. Magistrate Judge John H. England, III issued a

Report and Recommendation in accordance with 28 U.S.C. § 636(b)(1)

recommending that this action be dismissed without prejudice for Plaintiff’s failure

to prosecute. (Doc. 44). No party has filed objections to the Report and

Recommendation.

      Having reviewed the proposed findings and recommendations for plain error,

the Court concludes that the Magistrate Judge’s Report and Recommendation (Doc.

44) should be ACCEPTED and hereby ADOPTS it as the findings of the Court.

This action is therefore DISMISSED WITHOUT PREJUDICE.

      The Clerk of Court is DIRECTED to terminate the case.
DONE and ORDERED this February 3, 2020.



                        _________________________________
                        LILES C. BURKE
                        UNITED STATES DISTRICT JUDGE
